Citation Nr: 1125099	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.	Entitlement to an evaluation in excess of 30 percent for a major depressive disorder.

2.	Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome (IBS).

3.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDINGS OF FACT

1.	The Veteran's depressive disorder is manifested by: sleep disturbances, feelings of depression and anger, and difficulty in maintaining effective relationships.

2.	The Veteran's IBS is manifested by daily recurrent diarrhea, bloating, and abdominal cramping.

3.	The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to an evaluation in excess of 30 percent for a major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.	The criteria for entitlement to an evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2010).

3.	The criteria for assignment of TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in December 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in December 2008.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in January 2009 and July 2010 for his depressive disorder and IBS claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Major Depressive Disorder

The Veteran is currently assigned a 30 percent evaluation for his depressive disorder.  He argues that his evaluation should be higher.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Under this diagnostic code, a 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran does not meet the criteria for an evaluation in excess of 30 percent for his depressive disorder at any point during the appeal period.  The January 2009 and July 2010 VA examinations indicate that the Veteran suffers from sleep disturbances, feelings of depression and anger, and difficulty in maintaining effective relationships.

The July 2010 VA examiner noted that the Veteran had normal speech and both examiners noted that his affect was appropriate.  The VA examiners also noted that the Veteran's thought process was logical.  Neither the January 2009 or July 2010 examiner indicated that the Veteran was unable to perform his activities of daily living, or that he neglected his personal appearance or hygiene.
The Veteran did report various sleep disturbances at both VA examinations and indicated that it took him a long time to fall asleep and that he only ultimately slept 3-4 hours a night.  

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 50 percent evaluation or higher.  The Veteran does not have the symptoms ordinarily associated with a greater social and occupational impairment.

The Board notes that both the January 2009 and July 2010 VA examiners reported that the Veteran was depressed.  However, there is no evidence of a more severe depression which warrants a higher rating.  Neither examiner reported that the Veteran's depression was affecting his ability to function independently, appropriately, and effectively, as is required for a higher rating.  Both examiners also noted the Veteran was angry, but there is no indication that his anger causes impaired impulse control, which could warrant a higher rating.

With regard to maintaining effective work and social relationships, the Veteran has indicated that he does not interact with friends or family and spends most of his time by himself watching television or occasionally reading the bible.  See January 2009 and July 2010 VA examinations.  The Board acknowledges that difficulty with maintaining effective social relationships is often contemplated by higher ratings.  However, the Board does not rely on a single symptom when reviewing the Veteran's current evaluation; instead it takes the Veteran's entire symptomatology into account.

The Board also notes that at the January 2009 VA examination, the Veteran indicated that he had suicidal thoughts in the past, but that he had no plan or intent.  Furthermore, in the July 2010 VA examination the Veteran reported that he had no suicidal ideations.  

Neither examiner found that the Veteran suffered from delusions or hallucinations.  The VA examiners and VA treatment records also did not note any disorientation to time or place, or gross impairment in the Veteran's thought process or communication.  Finally, the VA examiners did not report that the Veteran was in danger of hurting others, or that he had obsessional rituals which interfered with his routine activities.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.  

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

The January 2009 VA examiner assessed the Veteran with a GAF score of 58 and the July 2010 VA examiner assessed the Veteran with a GAF score of 53.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Both examiners assigned a GAF score which indicated the Veteran had moderate, but not severe, symptoms.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his depressive disorder warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent rating at any point in the appeal period.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

The Veteran is currently assigned a 30 percent evaluation for his IBS pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under that Diagnostic Code, a 30 percent disability evaluation is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  This is the maximum rating available.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his IBS at any point during the appeal period.  The record demonstrates that his IBS causes diarrhea multiple times daily, abdominal cramping, and bloating.  As noted above, the Veteran is already receiving the maximum evaluation available under this Diagnostic Code.

The Veteran was afforded a VA examination in January 2009.  At this examination he reported symptoms of diarrhea, abdominal pain, and flatus.  He reported no complaints of constipation, but diarrhea approximately 10 times a day.  The examiner noted the Veteran's abdomen was slightly protuberant with mild tenderness to palpation on the lower right quadrant.  His diagnosis was irritable bowel syndrome.

The Veteran was also afforded a VA examination in July 2010 where he reported that his symptoms had slightly increased since his previous examination.  He reported loose stools 4 to 5 times a day and that he could only have normal bowel movements if he did not eat.  He suffered from bloating daily and lower abdominal cramping which was briefly relieved with bowel movements.  He reported no weight loss, loss of appetite, or vomiting.  He also reported that he used daily medication to help control his symptoms.  

The examiner noted that in regards to employment, activities do not really affect the Veteran's condition from a sedentary or activity standpoint.  The examiner also noted that with regard to employment opportunities, the Veteran would need to be close to a bathroom.  

In consideration of 38 C.F.R. § 4.7, the Board notes that the Veteran is already rated at the maximum evaluation of 30 percent under Diagnostic Code 7319.  As discussed further below, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent.

The Board acknowledges the Veteran's statements that his IBS warrants an evaluation in excess of 30 percent.  See e.g., October 2009 notice of disagreement.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7319 with respect to determining the severity of his service-connected IBS.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative evidence of record to support an evaluation in excess of 30 percent for the Veteran's IBS at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for either his major depressive disorder or his IBS.  Additionally, there is not shown to be evidence of marked interference with employment due to either disability.  To the contrary, the July 2010 VA examiner found that the Veteran's depressive disorder did not preclude gainful unemployment.  Also, the July 2010 VA examiner who examined the Veteran for IBS stated that his disability did not preclude employment, only that he would have to find a position where a bathroom was in close proximity.  

The Veteran indicated that his major depressive disorder causes sleep impairment, depression, anger, and relationship problems.  He has also indicated that his IBS causes diarrhea, abdominal cramping, and bloating.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disabilities cause impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

TDIU

The Veteran contends that his service-connected disabilities are of such severity that they render him unemployable and in turn entitle him to TDIU.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

When the Veteran filed his application for a TDIU, he was service connected for a major depressive disorder, evaluated as 30 percent disabling, and IBS, evaluated as 30 percent disabling.  Totaling these evaluations, the Veteran has a combined rating of 50 percent.  As such, the Veteran does not meet the criteria for consideration for entitlement to a TDIU on a schedular basis because the 50 percent rating does not satisfy the percentage requirements.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).  The Board will next consider whether the Veteran should be afforded TDIU on an extraschedular basis.

As discussed above, the July 2010 VA examiner found that the Veteran's IBS did not preclude him from finding employment, only that he would need to be near a bathroom.  Likewise, the July 2010 VA examiner for the Veteran's depressive disorder found that his symptoms did not preclude him from gainful employment.  

Accordingly, the Board finds that the Veteran has not been rendered unemployable as a result of his service-connected disabilities.  To the extent his depressive disorder and IBS affect the Veteran's employment; the assigned schedular ratings for those disabilities compensate the Veteran for such impairment.  Therefore, a TDIU rating is not warranted.

For the foregoing reasons, the Board finds that the claim for TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an evaluation in excess of 30 percent for a major depressive disorder is denied.

Entitlement to an evaluation in excess of 30 percent for IBS is denied.

Entitlement to TDIU is denied.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


